Citation Nr: 1732187	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability (claimed as bleeding colon).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012. A transcript of the hearing is associated with the electronic claims files.

The Board remanded the issue on appeal for additional development in July 2014.

The Board denied the issue on appeal in March 2016.

The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 order, the Court granted the parties' joint motion for remand (JMR) and vacated and remanded the March 2016 Board decision to the extent that the Board relied on an inadequate medical examination report from November 2014, to determine that the Veteran was not entitled to service connection for a gastrointestinal disability (claimed as bleeding colon).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the May 2017 JMR, the Board finds that the appeal needs to be remanded to provide the Veteran with a VA examination to obtain a needed medical opinion as to the claim on appeal for service connection for a gastrointestinal disability (claimed as bleeding colon).  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).

The JMR indicated that the November 2014 examination was inadequate, because the July 2014 remand order explicitly instructed that the examiner consider the Veteran's hemorrhoid condition, for which the examiner failed to adequately do so.
More specifically, the examiner indicated that the Veteran did not have any current
hemorrhoid disability.

Moreover, the JMR indicated that hemorrhoids is a condition that is not always present at any given time and that therefore it was possible that the Veteran has a current hemorrhoid condition that was not active at the time of the November 2014 VA examination.  The Veteran was noted to have complaints of hemorrhoids during the appeal period, which dated back to June 2007.

Therefore the parties to the JMR concluded that since there is evidence showing that the Veteran has had hemorrhoids at some point during the appeal period, and it was conceded that he had difficulties with hemorrhoids in service, "the parties agree that an addendum opinion must be obtained to determine whether the hemorrhoid condition in service is etiologically related to the condition [Veteran] either has now, or had at some point during the instant appeal period."

Accordingly, the case is REMANDED for the following action:

1. After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records concerning gastrointestinal treatment.

2.  Return the November 2014 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  All relevant records, including
service treatment records showing that the Veteran was treated for "stomach" pain or upset on several occasions during service beginning in March 1974 and that a diagnosis of hemorrhoids was assigned in April 1974, should be reviewed, as well as any additional records obtained on Remand.

If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination reports that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiners should advance the following opinions:

(i) Is it at least as likely as not (a 50% or greater
probability) that a current gastrointestinal disorder, to include GERD or a rectal fistula treated in 2007 or hemorrhoids (during the pendency of this claim) or postoperative residuals of that fistula, was manifested during or results from the Veteran's service or any incident of service?  The supporting rationale for each opinion expressed must be provided.

3. After conducting any additional development deemed
necessary, if the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




